DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2020 has been entered.
 
Claim Objections
Although not argued by Applicant in the Remarks of 07/13/2020, the Examiner notes that the preamble of claim 1 has sufficient antecedent basis for the language of “the kinematics system” of claim 7.  Therefore, the objection of claim 7 (see Final Rejection of 03/18/2020) has been withdrawn.  

Claim Rejections - 35 USC § 103
Claims 1, 3, 6, 8-9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 2016/0288614), in view of Ito et al. (US 2002/0195227).  
Regarding claims 1, 8, Wild discloses a cam for a kinematics system driven by an actuator, the cam comprising: a plate (20) configured to rotate about an axis of rotation thereof, a cam track (26) formed in the plate as a slot extending from a first end to a second end, wherein the cam track includes at least one segment having a constant distance from the axis of rotation of the plate and at least one segment having a variable distance from the axis of rotation of the plate (the arrangement of cam path 26 as shown most clearly in figure 1 reads on the claimed limitation), wherein a first portion of the cam track is disposed radially outwardly of a second portion of the cam track relative to the axis of rotation of the plate (shown clearly in figure 1), and wherein the first portion of the cam track includes the at least one segment of the cam track having the variable distance from the axis of rotation of the plate (shown clearly in figure 1); and a follower 30) having a pin (28) slidably disposed in the cam track of the cam; wherein a first direction extending between an axis of rotation of the follower and a position of the pin is arranged perpendicular to a second direction extending between the axis of rotation of the cam and the position of the pin for at least one possible position of the pin within the cam track (although not explicitly shown, fig. 1 is reasoned to read on the limitation when the cam 20 is rotated such that pin 28 is within the outermost part of path 26).  
Further, the disclosure of Wild teaches that the profile of the control grooves on the control disc is decisive in determining the kinematics and thus the profile of the adjustment for the associated air distribution flaps in a manner dependent on the rotation angle of the control disc (see discussion of paras. 40-41).  
The disclosure of Wild is silent on the cam track extending circumferentially through more than 360 degrees of angular displacement relative to the axis of rotation of the plate. 
Ito is in the related field of door driving systems for vehicle air conditioners (abstract) and teaches that a cam track (see groove 31 which is engaged by pin 38 of connection lever 37) extending circumferentially through more than 360 degrees of angular displacement relative to the axis of rotation of the plate (see arrangement shown in figs. 3, 4a, 13) was a known arrangement in the art of vehicle temperature control units.  

Regarding claim 3, the combination of Wild and Ito suggests the cam of Claim 1, wherein the cam track is configured to receive a portion of a follower (shown clearly in the figures of Wild).
Regarding claim 6, the combination of Wild and Ito suggests the cam of Claim 1, wherein the cam track extends circumferentially through at least 400 degrees of angular displacement relative to the axis of rotation of the plate (the combination as suggested is considered to read on the claimed limitation).  
Regarding claim 9, the combination of Wild and Ito suggests the kinematics system of Claim 8, wherein the follower rotates about an axis of rotation and the pin is spaced from the axis of rotation (shown clearly in the figures of Wild).  
Regarding claim 19, the prior art is not overly complex and lies in the same general field as applicant’s claimed invention. Accordingly the pertinence of the art to the remaining claim limitations is apparent and flows naturally from the explanations above.      

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 2016/0288614), Ito et al. (US 2002/0195227), in view of Wintsch et al. (US 2009/0301238), as evidenced by Han (US 6,431,266). 
Regarding claim 7, Wild discloses the cam of Claim 1, but is silent wherein the plate includes a cylindrical surface, the cylindrical surface having teeth extending therefrom, the teeth of the cylindrical surface configured to engage a gear of the kinematics system. 
Wintsch is in the related field of actuators used in heating, ventilation, and air-conditioning applications (abstract) and teaches a plate (32) includes a cylindrical surface (50), the cylindrical surface having teeth extending therefrom, the teeth of the cylindrical surface configured to engage a gear of the kinematics system (12). 
As evidenced by the disclosure of Wintsch (see discussion of para. 51), actuators with reduction gear mechanisms are advantageous because a large step down ratio permits a relatively large preloading force to be generated with a low power electric motor and precise setting of the movements of the driven element.  Further, as evidenced by Han (see discussion of col. 3 and figs. 1-5), door plate mechanisms of the prior art have known deficiencies, to include needing large actuators to operate a plurality of driving levers.  
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the reduction gearing 
Regarding claim 20, the prior art is not overly complex and lies in the same general field as applicant’s claimed invention. Accordingly the pertinence of the art to the remaining claim limitations is apparent and flows naturally from the explanations above.      

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 2016/0288614), Ito et al. (US 2002/0195227), in view of Dubois (US 2018/0010678), as evidenced by Han (US 6,431,266), Smith et al. (US 2002/0117296).  
Regarding claims 11-13, Wild discloses the cam of respective Claims 9, 11, 12, 8, 14, 14, but is silent wherein a surface of the follower distal from the axis of rotation thereof includes a plurality of teeth (claim 11); wherein the teeth of the follower engage teeth of a rotary component (claim 12); wherein the rotary component is operatively coupled to a control door of a heating, ventilating, and air conditioning system of a motor vehicle (claim 13).  
abstract) for use in automotive heating, ventilation, and/or air-conditioning units (para. 1) and teaches a surface of a follower (13, 17) distal from the axis of rotation thereof includes a plurality of teeth (see sector gear teeth of 17 most clearly shown in fig. 3); wherein the teeth of the follower engage teeth of a rotary component (as reasoned from the context of the disclosure and the figures, e.g. 1, 3, the actuating member 17 actuates a flap of the aeraulic management means 3 and therefore the teeth of the gearing intermesh with an unshown component); wherein the rotary component is operatively coupled to a control door of a heating, ventilating, and air conditioning system of a motor vehicle (see reasoning above). 
Further, as evidenced by Han (see discussion of col. 3 and figs. 1-5), door plate mechanisms of the prior art have known deficiencies, to include increased manufacturing costs in mechanisms with a number of components; and increased noise in systems having a plurality of driving levers.  
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Dubois with the structure disclosed by Wild in order to realize the claimed limitations, to include a surface of the follower distal from the axis of rotation thereof includes a plurality of teeth; wherein the teeth of the follower engage teeth of a rotary component; wherein the rotary component is operatively coupled to a control door of a heating, ventilating, .  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US 2016/0288614), Ito et al. (US 2002/0195227), Dubois (US 2018/0010678), Han (US 6,431,266), Smith et al. (US 2002/0117296), in view of Wintsch et al. (US 2009/0301238).  
Regarding claims 14-16, Wild discloses the cam of respective Claims 8, 14, 14, but is silent wherein the cam includes a cylindrical surface, an entirety of a circumference of the cylindrical surface having teeth extending therefrom, the teeth of the cylindrical surface configured to engage a gear (claim 14); wherein the gear includes teeth formed around only a portion of a circumference of the gear to establish positive ends stops for the rotation of the cam at each end of the portion of the circumference of the gear (claim 15); wherein the gear has a diameter larger than a diameter of the cylindrical surface of the cam (claim 16). 
Wintsch is in the related field of actuators used in heating, ventilation, and air-conditioning applications (abstract) and teaches a cam (32) includes a cylindrical surface (50), an entirety of a circumference of the cylindrical surface having teeth extending therefrom, the teeth of the cylindrical surface configured to engage a gear (12); wherein the gear (12) includes teeth formed around only a portion of a circumference of the gear to establish positive ends stops for the rotation of the cam at each end of the portion of the cam is constrained by end stops of 34 which are reasoned to coincide with the travel of sector 12); wherein the gear (12) has a diameter larger than a diameter of the cylindrical surface of the cam (50). 
Further, as evidenced by the disclosure of Wintsch (see discussion of para. 51), actuators with reduction gear mechanisms are advantageous because a large step down ratio permits a relatively large preloading force to be generated with a low power electric motor and precise setting of the movements of the driven element. 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the reduction gearing as taught by Wintsch in combination with the structure disclosed by Wild, in order to realize the claimed limitations, to include wherein the cam includes a cylindrical surface, an entirety of a circumference of the cylindrical surface having teeth extending therefrom, the teeth of the cylindrical surface configured to engage a gear; wherein the gear includes teeth formed around only a portion of a circumference of the gear to establish positive ends stops for the rotation of the cam at each end of the portion of the circumference of the gear; wherein the gear has a diameter larger than a diameter of the cylindrical surface of the cam, for the purpose of permitting a large preload force to be generated with a low power electric motor and to allow precise setting of the movements of a driven element of the system.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658